UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6386



RONNIE SMALL,

                                           Petitioner - Appellant,
          versus


CARLA E. OKONEK-SMITH,

                                            Respondent - Appellee,
          and


STATE OF NORTH CAROLINA,

                                                        Respondent.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CA-00-52)


Submitted:   July 12, 2001                 Decided:   July 20, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie Small, Appellant Pro Se. Clarence Joe DelForge, III, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Ronnie Small seeks to appeal the district court’s order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).      We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.          Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of   the   district   court.   Small    v.   Okonek-Smith,   No.   CA-00-52

(E.D.N.C. Jan. 17, 2001).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                   DISMISSED




                                    2